DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, line 1 recites “Embodiments of the present disclosure provide …”.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 9, and 16, all prior art fail to teach or suggest, alone or in combination, the remitted computer-implemented method, apparatus, and non-transitory computer storage medium.  However, claims 1-20 are currently rejected under a nonstatutory double patenting rejection.  A response is respectfully requested of Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,330,105.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11, 330,105 recites “A computer-implemented method for processing one or more performance metric recommendations for an agent profile, the computer-implemented method comprising: generating, via one or more processors, an agent feature data object for the agent profile representing an agent based at least in part on a plurality of communication data objects representing a plurality of communications associated with the agent profile; processing, via the one or more processors, the agent feature data object using an agent group identifier machine learning model to generate an agent group data object for the agent profile; identifying, via the one or more processors, a top agent performer data object based at least in part on the agent group data object generated for the agent profile; generating, via the one or more processors, an agent assessment data object for the agent profile, wherein the agent assessment data object represents a performance evaluation for the agent represented by the agent profile in relation to one or more of the plurality of communications; processing, via the one or more processors, the agent assessment data object and the top agent performer data object using a comparison machine learning model to generate one or more inferred performance gap data objects; generating, via the one or more processors, the one or more performance metric recommendations based at least in part on the one or more inferred performance gap data objects; and performing, via the one or more processors, one or more performance-related actions based at least in part on the one or more performance metric recommendations,” and claim 1 of the present application recites “A computer-implemented method for generating one or more performance metric recommendations for an agent profile, the computer-implemented method comprising: generating, via one or more processors, an agent feature data object for the agent profile representing an agent based at least in part on a plurality of communication data objects representing a plurality of communications associated with the agent profile; generating, via the one or more processors, an agent group data object for the agent profile based at least in part on the agent feature data object and an agent group identifier machine learning model; identifying, via the one or more processors, a top agent performer data object based at least in part on the agent group data object generated for the agent profile; generating, via the one or more processors, an agent assessment data object for the agent profile, wherein the agent assessment data object represents a performance evaluation for the agent represented by the agent profile in relation to one or more of the plurality of communications; generating, via the one or more processors, one or more inferred performance gap data objects based at least in part on the agent assessment data object, the top agent performer data object, and a comparison machine learning model; generating, via the one or more processors, one or more performance metric recommendations based at least in part on the one or more inferred performance gap data objects; and initiating, via the one or more processors, one or more performance-related actions based at least in part on the one or more performance metric recommendations.”



Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,330,105.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11, 330,105 recites “An apparatus for processing one or more performance metric recommendations for an agent profile, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor, cause the apparatus to at least: generate an agent feature data object for the agent profile representing an agent based at least in part on a plurality of communication data objects representing a plurality of communications associated with the agent profile; process the agent feature data object using an agent group identifier machine learning model to generate an agent group data object for the agent profile; identify a top agent performer data object based at least in part on the agent group data object generated for the agent profile; generate an agent assessment data object for the agent profile, wherein the agent assessment data object represents a performance evaluation for the agent represented by the agent profile in relation to one or more of the plurality of communications; process the agent assessment data object and the top agent performer data object using a comparison machine learning model to generate one or more inferred performance gap data objects; generate the one or more performance metric recommendations based at least in part on the one or more inferred performance gap data objects; and have one or more performance-related actions performed based at least in part on the one or more performance metric recommendations,” and claim 9 of the present application recites “An apparatus for generating one or more performance metric recommendations for an agent profile, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor, cause the apparatus to at least: generate an agent feature data object for the agent profile representing an agent based at least in part on a plurality of communication data objects representing a plurality of communications associated with the agent profile; generate an agent group data object for the agent profile based at least in part on the agent feature data object and an agent group identifier machine learning model; identify a top agent performer data object based at least in part on the agent group data object generated for the agent profile; generate an agent assessment data object for the agent profile, wherein the agent assessment data object represents a performance evaluation for the agent represented by the agent profile in relation to one or more of the plurality of communications; generate one or more inferred performance gap data objects based at least in part on the agent assessment data object, the top agent performer data object, and a comparison machine learning model; generate one or more performance metric recommendations based at least in part on the one or more inferred performance gap data objects; and initiate one or more performance-related actions based at least in part on the one or more performance metric recommendations.”

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,330,105.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 11, 330,105 recites “A non-transitory computer storage medium comprising instructions for processing one or more performance metric recommendations for an agent profile, the instructions being configured to cause one or more computer processors to at least perform operations configured to: generate an agent feature data object for the agent profile representing an agent based at least in part on a plurality of communication data objects representing a plurality of communications associated with the agent profile; process the agent feature data object using an agent group identifier machine learning model to generate an agent group data object for the agent profile; identify a top agent performer data object based at least in part on the agent group data object generated for the agent profile; generate an agent assessment data object for the agent profile, wherein the agent assessment data object represents a performance evaluation for the agent represented by the agent profile in relation to one or more of the plurality of communications; process the agent assessment data object and the top agent performer data object using a comparison machine learning model to generate one or more inferred performance gap data objects; generate the one or more performance metric recommendations based at least in part on the one or more inferred performance gap data objects; and have one or more performance-related actions performed based at least in part on the one or more performance metric recommendations,” and claim 16 of the present application recites “A non-transitory computer storage medium comprising instructions for generating one or more performance metric recommendations for an agent profile, the instructions being configured to cause one or more computer processors to at least perform operations configured to: generate an agent feature data object for the agent profile representing an agent based at least in part on a plurality of communication data objects representing a plurality of communications associated with the agent profile; generate an agent group data object for the agent profile based at least in part on the agent feature data object and an agent group identifier machine learning model; identify a top agent performer data object based at least in part on the agent group data object generated for the agent profile; generate an agent assessment data object for the agent profile, wherein the agent assessment data object represents a performance evaluation for the agent represented by the agent profile in relation to one or more of the plurality of communications; generate one or more inferred performance gap data objects based at least in part on the agent assessment data object, the top agent performer data object, and a comparison machine learning model; generate one or more performance metric recommendations based at least in part on the one or more inferred performance gap data objects; and initiate one or more performance-related actions based at least in part on the one or more performance metric recommendations.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spievak et al. (US Patent Application, Pub. No.: US 2015/0379562 A1) teaches methods and systems for routing calls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652